Title: From James Madison to John Quincy Adams, 23 December 1817
From: Madison, James
To: Adams, John Quincy


Dear Sir
Montpellier Decr. 23. 1817
I received two days ago your favor of the 15th. with the written and printed accompaniments.
I am glad to find that your personal interviews with Mr. Bentham, afforded an entertainment which may have been some recompence for the trouble which I contributed to give you in relation to him. The celebrity which this philosophic Polititian has acquired abroad as well as at home do not permit one to doubt the extent of his capacity, or of his researches; and there is still less room to question the philanthropy which adorns his character. It is unfortunate that he has not added to his merits a stile and manner of conveying his ideas which would do more justice to their profoundness and importance. With all his qualifications however I greatly overrate or he greatly underrates the task in which he has been so anxious to employ his intellectual labors and treasures, for the reformation of our Code of laws; especially in the advanced age, at which the work was to be commenced. And I own I find some difficulty in reconciling the confidence he feels in the adequacy of his powers, not only for a digest of our Statutes into a concise & clear system, but a reduction of our unwritten to a text law, with that penetrating and accurate judgment for which he has the reputation. The disinterestedness and friendly zeal, nevertheless, which dictated the offer of his services to our country are entitled to its acknowlegements, and no one can join in them with more cordiality than myself.
I have looked over and return the letters from Govr. Plumer and his son. The work conceived by the latter, and the manner in which he has presented an outline of it, indicate talents which merit cultivation and encouragement. The best answer I can give to your communication on the subject of his wish for a copy of the Journal of the Convention, is to state the circumstance, that at the close of the Convention, the question having arisen, what was to be done with its Journal and other papers, and it being suggested that they ought to be either destroyed, or deposited in the Custody of the President, it was determined that they should remain in his hands, subject only to the orders of the national Legislature. Whether a publication of them ought to be promoted as having a useful tendency, you will probably be better able to decide on a perusal of the document than one who can not take the same abstract view of the subject.
I cannot be insensible to the terms in which you refer to the official relations which have subsisted between us, but must disclaim the obligations which you consider as lying on your side. The results of what took place on mine, prove that I only avoided the demerits of a different course. Be pleased, Sir, to accept assurances of my continued esteem and of my friendly respects.
James Madison
